Citation Nr: 1526282	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to September 1987.  He also served in the Army and Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal (VA Form 9) in March 2010.  In correspondence dated in February 2015, the Veteran was advised that he was a scheduled for a Travel Board hearing in March 2015.  On the day of the hearing, the Veteran's representative appeared and indicated that the Veteran was unavailable and had requested his representative to speak on his behalf.  A statement from the Veteran's representative dated in March 2015 was submitted at that time.  Consequently, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a diagnosed bilateral knee disability to the Veteran's military service. 

2.  The claims file is void of any competent evidence linking a diagnosed bilateral ankle disability to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


2.  Criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but as described in the introduction he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his claim that he believes that his bilateral knee and ankle disabilities resulted from running during his reserve duty and from the running workout program he maintained between drills.  He has not reported that he incurred any specific injuries while on active duty or during a period of active or inactive duty for training nor has he claimed a continuity of symptomatology since active service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a formal claim for compensation and pension benefits for bilateral knee and ankle disabilities in May 2008.  The Veteran indicated that he believed his knee and ankle disabilities resulted from his active duty service, his service in the reserves, and the running routine he maintained to stay in shape for his reserve duties.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A review of the Veteran's service treatment records reflects that he sustained a twisted right ankle while jogging in March 1985, but x-rays of the right ankle obtained at that time showed no fractures.  He was assessed with a grade I-II ankle sprain.  An April 1988 periodic examination revealed a normal clinical evaluation of the lower extremities.  The Veteran denied swollen or painful joints and denied trick or locked knee on a report of medical history form prepared in conjunction with the April 1988 examination.  On a June 2003 report of medical history prepared for purposes of retention in the reserves, the Veteran reported painful knees and arthritis of the knees.  An examiner noted some knee pain but the Veteran was able to run two and one half miles in a day and had good function.  A July 2003 physical profile from service reflects that the Veteran was placed on a permanent profile for arthritis of the knees.  No x-rays were associated with the profile.  An April 2008 physical examination performed for retention in the reserves reflect that the Veteran was assessed with a normal clinical evaluation of the lower extremities.  The Veteran reported pain in the bilateral ankles and left knee.  On a report of medical history form, the Veteran reported knee trouble.  The examiner noted that there was no weakness or crepitation of the left knee on examination.  An April 2008 physical profile reflects that the Veteran was placed on a temporary profile for pain in the left knee and ankles.  

Post-service private treatment reports from Scott and White reveals that the Veteran was assessed with bilateral knee pain with significant crepitus on physical examination in January 2003.  Although the examiner indicated that the pain was most likely arthritic in nature, x-ray of the bilateral knees obtained at that time revealed no fractures or dislocations.  The bones and tissues were within normal limits.  There was mild lateral tilt to the patella and a mild lateral position to the patella.  In April 2004, physical examination revealed a tight lateral retinaculum in the patellofemoral joints bilaterally.  He had no ligamentous instability and no effusion and patellar alignment was adequate.  X-rays of the knees reflected lateral patellar compression and the Veteran was assessed with lateral patellar compression.  In April 2005, the Veteran was noted to have no effusion, no ligamentous instability, and full range of motion of the right knee.  He had tenderness along the medial joint line and around the patellofemoral joint.  X-rays were noted to show some lateral patellar tilt but were otherwise normal.  

Private treatment reports from P. LeBaud, M.D., of Cypress Orthopedics reflect that the Veteran was assessed with a long history of problems with his right knee.  He was noted to have sustained a kick in his lower left calf and thereafter developed chronic discomfort diagnosed as scar tissue.  The Veteran was noted to have presented with all signs of a tear of the medial meniscus of the left knee with giving way and popping pain at night.  He reported similar but milder complaints of the right knee and pain in both ankles.  Physical examination of the left knee revealed an obvious positive McMurray sign and positive pain with palpation of the medial joint line.  There was popping of the left medical meniscus.  There was no fluid and no instability of the knee in valgus and varus and negative Lachman test and pivot shift.  On the right, the Veteran had some pain with palpation of the medial joint line but mainly pain with side-to-side motion of the patella which was negative on the left side.  The examiner suspected some chondromalacia of the patella.  Examination of the left ankle revealed that the Veteran had pain over the track of the posterior tibial tendon with fingertip pressure.  There was also pain with passive supination of the hindfoot.  The Veteran had excellent range of motion of the ankle and hindfoot.  The examiner indicated that the Veteran had tendinitis of the posterior tibial tendon.  The examiner indicated that the Veteran presented with the same symptoms on the right but slightly less severe.  The examiner concluded that the results of the examination revealed that the Veteran should undergo a magnetic resonance imaging (MRI) of the left knee followed by surgery and he was a candidate for conservative treatment of the right knee followed by MRI and surgery if patellofemoral syndrome was confirmed by MRI.  He was also found to be a candidate for conservative treatment for the posterior tibial tendinitis.  The examiner found the Veteran unfit for strenuous activity and military duty.  In a statement dated in April 2008, Dr. LeBaud indicated that the Veteran had instability of the right knee and inflammation and mechanical problems of the left knee and both ankles.   

Several lay statements associated with the claims file indicate that the Veteran maintained a running routine to stay in shape for his reserve duties and increasingly walked with a limp.  He was also noted to have swelling of the left ankle and had to use his arms to raise and lower himself from a sitting position.  

A.  Bilateral Knee Disability

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral knee disability and his period of active service or a period of active duty for training; and it does not show a specific knee injury during inactive duty for training.

The record is devoid of any competent evidence or an opinion which indicates that the Veteran's bilateral knee disability is the result of his active service or a period of active duty for training.  That is, no specific knee injury is documented in the service treatment records.

Nevertheless, service connection may also be established by continuity of symptomatology.  That is by showing that a disability or disease began during active duty service and continued to the present time. 

To this end, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the only evidence that the Veteran's currently diagnosed bilateral knee disabilities even might be related to his active service are the assertions by the Veteran.  Yet, even he has not specifically indicated that he sustained any disabilities of the knees during either active duty service or during a period of active duty for training.  Moreover, while he has stated that he believed that his knee symptomatology resulted from the running he had to do for active and reserve duty and because he maintained a running regimen to stay in shape for his reserve duties, he has not indicated that his bilateral knee symptoms began during active service and continued until the present time.  A review of the service treatment records does not reflect that the Veteran was treated for any disability of the knees during his active service.  While a physical profile was issued for "arthritis of the knees" while the Veteran was in the reserves, no x-rays to confirm such a diagnosis were associated with the service treatment records.  Moreover, the post-service treatment records do not reflect any x-ray evidence of arthritis of the knees within a year of separation from active duty.  

As noted, for the purpose of service connection "active military, naval or air service" means either (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

During inactive duty for training an injury incurred or aggravated in the line of
duty can be a basis of eligibility for service connection.  However, in this instance there is no evidence of any knee injury during a training assembly or drill weekend and no evidence of a line of duty injury determination of record.  While a reservist must pass two physical training tests per year, there is no requirement for daily physical training.  The concept of injury refers to the result of an external trauma, rather than a degenerative process.  

The Board understands the Veteran's contentions, but finds that as the record currently stands, the law does not provide for service connection for a knee disability.  The Veteran's bilateral knee disabilities were not shown to have begun during active service, as there was no finding of knee problems in the service treatment records from his time on active duty.  Following active duty, the Veteran did serve in the reserves, but he was not shown to have incurred any specific injury to his knees during that time.  Rather, his knees simply grew worse over time. 

As described, the criteria for service connection have not been met, and the Veteran's claim is denied. 

B.  Bilateral Ankle Disability

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed bilateral ankle disability and his period of active service or a period of active duty for training. 

The record is devoid of any competent evidence or an opinion which indicates that the Veteran has a bilateral ankle disability as the result of either his active or reserve service.   

Nevertheless, service connection may also be established by continuity of symptomatology.  That is by showing that a disability or disease began during active duty and continued to the present time. 

To this end, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the only evidence that the Veteran's currently diagnosed bilateral ankle disabilities even might be related to his active service are the assertions by the Veteran.  However, while a review of the service treatment records indicates that the Veteran sustained a right ankle sprain during active duty, the Veteran has not specifically indicated that his currently diagnosed tendinitis of the bilateral posterior tibial tendons began during service.  Moreover, while he has stated that he believed that his ankle symptomatology resulted from the running he had to do for active and reserve duty and because he maintained a running regimen to stay in shape for his reserve duties, he has not indicated that his bilateral ankle symptoms began in service and continued until the present time.  While a physical profile was issued for pain in the ankles while in the reserves, there was no diagnosis of any ankle disability found at that time.  Finally, the medical evidence associated with the claims file does not provide any competent opinion linking the Veteran's current bilateral ankle disabilities to his period of active service or a period of active duty for training.   

The Veteran did injure his right ankle in service, spraining it on one occasion, but there is no suggestion that this sprain led to any chronic ankle disability.  Moreover, the Veteran denied any joint problems at his separation physical and the physical examination found normal lower extremities.  This would suggest that the ankle injury resolved without residual.

The Board does not doubt that the Veteran currently experiences ankle problems, as such are clearly delineated in the buddy statements that have been submitted.  However, the evidence must establish that a chronic ankle disability essentially began while the Veteran was on active duty for training or an ankle injury occurred during inactive duty for training.  Neither has been shown.  Rather, the record establishes only that the Veteran was found to have ankle problems while in the reserves.  Unfortunately, this does not establish service connection.

Consequently, the criteria for service connection have not been met, and the Veteran's claim is denied. 


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral ankle disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


